Simmons, C. J.

1. The truth -of a return of service entered upon a declaration by a sheriff, stating that he had served the defendant with a copy of the declaration and process by leaving th-e same at his mast notorious place of abode, cannot be called in question without traversing the return -and making the officer a party to the traverse. 'Such traverse may and must be filed by the defendant at the first term after notice of such entry is had by him. In the absence of such traverse the entry of service is conclusive.
2. A judgment rendered by a court without jurisdiction is void and can be treated by the defendant as a mere nullity; but he cannot, when he has been served, go behind such judgment by an affidavit of illegality. Code, §3671; Hartsfield v. Morris, 89 Ga. 254. Judgment affirmed.
McHenry, Hmnally & Heel, for plaintiff in error.
G. Roioell, contra.